MEMORANDUM **
Sarwan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen proceedings to permit him to renew his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion and will reverse the denial only if it is “arbitrary, irrational, or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (internal quotation and citation omitted). We deny the petition.
The BIA did not abuse its discretion in denying the motion to reopen because petitioner failed to support the motion with the requisite new material evidence which could not have been discovered and presented at the former hearing. See 8 C.F.R. § 1003.2(c); see also Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.